Title: To George Washington from Henry Knox, 15 December 1793
From: Knox, Henry
To: Washington, George


          
            sir
            [Philadelphia] 15 Decr 1793
          
          I beg leave respectfully to submit to Your consideration the draft of a letter, which
            if it meets Your approbation, I propose to prefix to the return of ordnance and military
            Stores, which will be transmitted to Congress tomorrow.
            I am sir Your most obedient Servant
          
            H. Knox
          
        